Citation Nr: 0724044	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial higher rating, greater than 30 
percent, for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

	Appellant represented by: Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for PTSD, evaluating at 10 percent 
from March 15, 2004, the date of the veteran's formal claim.  
The RO issued a notice of the decision in May 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) with 
respect to the 10 percent rating in August 2004.  
Subsequently, in January 2005, the RO issued another 
decision, which elevated the veteran's PTSD rating from 10 
percent to 30 percent, also effective from the date of the 
veteran's formal claim.  The RO provided a notice of this 
decision in July 2005, and thereafter issued a Statement of 
the Case (SOC) in September 2005.  In October 2005 the 
veteran timely filed a substantive appeal, and thereafter, in 
June 2006, the RO provided a Supplemental Statement of the 
Case (SSOC).

The veteran requested a videoconference hearing on this 
matter, which was held in September 2006 where the veteran 
presented as a witness before the undersigned veteran's law 
judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service connected PTSD is manifested by 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks and a GAF score of 
69, but not impairment with reduced reliability and 
productivity due to such symptoms as  at least weekly 
panic attacks, stereotyped speech, difficulty 
understanding complex commands, impaired judgment and 
abstract thinking, obsessional rituals, or suicidal or 
homicidal ideation.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1. 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9440 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  

The Board notes that the April 2004 letter and subsequent RO 
correspondences did not apprise the veteran of the 
information needed to substantiate his higher rating 
challenge, namely, proof that the 10 percent assessment did 
not properly reflect his level of disability or that he was 
entitled to a higher rating.  The Court has held, however, in 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that when VA 
has granted a service connection claim and the veteran 
thereafter in his NOD challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his NOD after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was not longer 
required") (emphasis in original).  In addition, even 
assuming that the veteran's higher rating challenge in his 
NOD did qualify as a "claim" with attendant VCAA notice 
obligations as to the evidence needed to substantiate the 
claim, no prejudice to the veteran resulted from the lack of 
such notice, as he demonstrated actual knowledge of the 
standard required to substantiate such a "claim" in his 
August 2004 NOD and October 2005 substantive appeal where he 
asked for a "higher" evaluation and submitted more recent, 
updated medical records in support thereof.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).     

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of or otherwise had actual 
knowledge of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim in 
the April 2004 letter, and was provided with notice of the 
type of evidence necessary to establish a rating and 
effective date for the rating in a March 2006 letter.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the May 2004 RO decision that is the subject of this appeal 
in its April 2004 letter.  With respect to notice of the two 
Dingess elements relating to effective dates and disability 
ratings, the Board notes that the veteran did not receive 
this information prior to the May 2004 adjudication of his 
claim.  Notwithstanding this belated notice of these two 
Dingess elements, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2006 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a 30 percent rating is awarded for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.          

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with it and 
objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A Veteran Information Form dated January 2004 indicates that 
the veteran currently was employed, and a March 2004 VA 
medical note conveys that the veteran had chronic sleep 
disruption as well as survivor guilt.  

In April 2004 the veteran submitted to a VA psychological 
examination.  The clinician noted the veteran's 30-year work 
history as an electrician, with particular success in the 
past 10 years.  He had two biological children and two 
adopted children, the latter with whom he had little or no 
contact.  The veteran reported having an excellent 
relationship with his current, and third, wife.  He suffered 
no anger or control problems, and he could be affectionate 
with her.  The veteran complained of intrusive recollections 
of his Vietnam experiences, approximately twice weekly, as 
well as problems with hypervigilance and an exaggerated 
startle response.  He stated that he had difficulty sleeping, 
which required the use of sleep aids, but that he had no 
nightmares and no difficulty with concentration at work.  

Following his service discharge, the veteran conveyed that he 
lost interest in pleasurable activities and group activities.  
He has continued to avoid large groups since his military 
separation as well as war movies.  The veteran experienced 
survivor guilt and was extremely conscious of his 
surroundings when in public.  He had no close friends outside 
his family, but was close with his wife and brother-in-law.  
He reportedly had no contact with his daughter and did not 
interact well with his son.  

A mental status examination revealed that the veteran was 
cooperative, well-groomed and casually dressed.  He had 
clear, coherent and goal-directed speech, but complained of 
having a chronically anxious mood.  The veteran had a 
restricted range of affect but his recent and remote memory 
abilities appeared to be above average.  He had no delusions, 
hallucinations or significant cognitive impairment, and he 
denied having past psychotic or homicidal thoughts.  After 
his second divorce ten years before the veteran did admit to 
experiencing suicidal ideation, but currently he had no 
impairment in thought process or communication.  

Based on these data the clinician diagnosed the veteran with 
PTSD, chronic and mild.  He determined that the veteran 
persistently avoided stimuli associated with his Vietnam War 
experiences, and had numbing of general responsiveness with 
persistent symptoms of increased arousal.  At this time the 
veteran suffered from mild overall emotional impairment, 
moderate social impairment and no current industrial 
impairment.  He assigned a GAF score of 69, reflecting mild 
symptoms.  

July 2004 and August 2004 VA medical records indicate that 
the veteran continued to struggle with re-experiencing his 
traumatic service experiences and with survivor guilt.  

An April 2005 VA medical report conveys that the veteran did 
not experience nightmares and usually slept well.  At this 
time the veteran reported having a happy marriage, good 
relationship with extended family and some contact with most 
of his children.  He continued working at the same job, and 
seemed to be stable and comfortable.  

A May 2005 VA medical report notes that the veteran was in a 
happy marriage with positive people and activities in his 
life.  He was stable at this time, without suicidal or 
homicidal thoughts.  He reported having survivor's guilt.  

Another VA medical report, dated June 2005, discloses that 
the veteran had a stable mood and affect, and that he 
continued to function well at home and work.  He reported 
having little communication with his adopted son due to his 
ex-wife's anger towards the veteran.  The veteran had 
contemplated suicide towards the end of that (second) 
marriage years before.  

A Vet Center medical note, also dated June 2005, discloses 
that the veteran had been with his third wife for nine years, 
and married for two years.  He did not have much contact with 
his children.  The veteran had been self-employed as an 
electrical contractor for 30 years, but had lost his business 
in a previous divorce.  For ten years he had worked for an 
electrical company.  

At this time, the veteran had an unkempt appearance, and 
appeared suspicious and defensive.  He had rapid and 
pressured speech and had an impaired memory function with a 
labile affect.  The veteran had agitated motor activity with 
fair judgment.  He was oriented as to place and person, and 
reported no delusions, hallucinations or disorganized 
thinking.  The veteran indicated that he had difficulty 
falling asleep, with little dream recall.  He had low energy 
level, no homicidal thoughts, and no current suicidal 
thoughts, although he had experienced suicidal ideation at 
times without intent to act.  The veteran made it very clear, 
however, that he would never do that to his family.  He 
stated that he felt very close to a handful of other Navy 
veterans.        

An August 2005 VA medical record describes the veteran's mood 
as stable.  He was continuing to do well in his marriage and 
with some of his children, although he continued to have 
sleep disturbances.  At this time the veteran discussed how 
he had reached out to and befriended an Iraqi War veteran, 
whom he had counseled with respect to PTSD.  

In November 2005, a VA clinician assessed the veteran as 
being stable, with a somewhat flat affect.  At this time, the 
veteran sought to establish goals for communication with his 
children.  As of March 2006, the veteran had a stable mood, 
affect, job and marriage.  He had no crises in his life, and 
in April 2006, VA closed his case due no request for 
continuation of services.

At his September 2006 videoconference hearing the veteran 
testified that he had been married three times, and that he 
experienced difficulty sleeping at night for which he took 
nightly sleep aids.  Hearing Transcript at 2-3, 5.  He felt 
survivor's guilt and noted that current war events upset him.  
Hearing Transcript at 3.  The veteran admitted to avoiding 
war-related movies, and stated that he had limited 
relationships with other people, to include his own children.  
Hearing Transcript at 3.  He conveyed that he had held down a 
job for sometime after service, but that he had trouble 
concentrating and staying on task.  Hearing Transcript at 3.  
The veteran worked alone, and he indicated that this solitary 
nature of his job had enabled him to continue it.  Hearing 
Transcript at 3.  

As for a sense of hypervigilance, the veteran noted that he 
double checked to ensure that his doors were locked, and 
stated that he did not like the sound of sirens.  Hearing 
Transcript at 4.  The Fourth of July was a difficult time for 
him, and for other veteran-oriented holidays, he liked to 
become involved to lend support to the soldiers.  Hearing 
Transcript at 4.  As for anxiety or panic attacks, the 
veteran indicated that he had none.  Hearing Transcript at 5.  
He also disclosed that he had some intrusive thoughts and 
recurrent memories of his Vietnam experiences.  Hearing 
Transcript at 5.  He had occasional nightmares but not really 
any flashbacks.  Hearing Transcript at 5, 6.  The veteran 
stated that he had joined a group, the American Legion, 
approximately six months earlier.  Hearing Transcript at 6.                      

 b. Discussion
The Board determines that the evidence preponderates against 
a higher initial rating for the veteran's service connected 
PTSD, currently assessed at 30 percent.  Specifically, the 
veteran's current and recent symptoms align most closely with 
a 30 percent rating, which encompasses chronic sleep 
impairment, anxiety and suspiciousness, all of which are 
symptoms that the veteran displays.  While there is some 
indication of isolated impairment of memory, the evidence of 
record does not indicate that the veteran has experienced 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; at least weekly 
panic attacks; impaired abstract thinking or judgment; or 
circumstantial, stereotyped or circumlocutory speech, 
symptoms that are characteristic of a 50 percent evaluation.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  In this 
case, the evidence demonstrates that he has had a lengthy and 
successful career since his service separation, with 
particular successes noted since 1994.  While the Board 
recognizes that the veteran has had, by his own account, 
strained relationships with his adopted and biological 
children, which could weigh in favor of a higher, 50 percent 
rating by showing a difficulty in establishing and 
maintaining effective relationships, he has demonstrated a 
willingness to reach out and communicate with them, which 
would preponderate against a higher rating.  Moreover, he has 
been in a happy relationship with his third wife for nine 
years and has successfully reached out to other veterans, 
most recently to an Iraqi veteran, for friendship.  His 
recent membership to a social group also points to his 
ability to establish and maintain effective social 
relationships, which also weighs against a 50 percent rating.  

In further support for the Board's decision to deny a rating 
in excess of 30 percent for PTSD, the April 2004 VA 
psychiatric examination noted above resulted in a Global 
Assessment of Functioning (GAF) score of 69.  The GAF scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF Score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

In view of the foregoing, the GAF score of 69 in April 2004 
is not consistent with more than mild psychiatric impairment.  

When viewing the totality of the evidence as a whole, 
therefore, the Board determines that it weighs in favor of 
the current 30 percent rating, and against a higher 
evaluation of 50 percent.          

The Board also determines that the evidence weighs against 
higher ratings of 70 percent or 100 percent, as the evidence 
of record does not indicate that the veteran has exhibited 
the signs and symptoms that typify such ratings.  That is, he 
has not displayed occupational and social impairment with 
deficiencies in most areas due to current suicidal ideation, 
obsessional rituals that interfere with routine activities, 
impaired impulse control, spatial disorientation, or other 
such manifestations as would warrant a 70 percent evaluation.  
Nor has the veteran exhibited total occupational and social 
impairment due to such symptoms as gross impairment of 
thought process or communication, persistent delusions or 
hallucinations, memory loss for names of close relatives and 
the like, which would be necessary for a 100 percent rating.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1) (2006), which governs extraschedular ratings.  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his service-connected 
PTSD has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment or other such factors.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his PTSD pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that a higher 
initial rating in excess of 30 percent for service connected 
PTSD is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  








ORDER

An initial higher rating in excess of 30 percent for service 
connected PTSD is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


